Citation Nr: 0005381	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-05 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to March 
1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1997 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an application to reopen 
a previously denied claim for service connection for 
sarcoidosis.  During the development of the appeal, the RO 
reopened the claim, but continued the denial of service 
connection.  

The RO previously denied service connection for sarcoidosis 
in a December 1994 rating decision.  The veteran was notified 
of that determination but did not initiate an appeal within 
one year.  38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. 
§ 20.302(a) (1999).  Consequently, the question of whether 
new and material evidence has been received to reopen the 
claim must now be addressed.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991); 38 C.F.R. §§ 3.156, 20.1103 (1999).


FINDINGS OF FACT

1.  By decision entered in December 1994 the RO denied 
service connection for sarcoidosis.  The veteran was notified 
of that determination but did not initiate an appeal within 
one year.  Evidence received since the time of the December 
1994 decision is so significant by itself or in connection 
with evidence previously assembled that it must be considered 
in order to fairly decide the merits of the veteran's claim.

2.  Service medical records reveal treatment several times 
for skin rashes and pruritus, and a December 1984 chest X-ray 
showed right middle lung and left perihilar infiltrates.

3.  Current medical evidence shows that the veteran has 
sarcoidosis with severe restrictive lung disease, eye 
involvement with iritis in the left eye, and skin lesions.

4.  A July 1998 written statement from a private physician, 
A. Humphrey, M.D., stated his opinion that the veteran's 
current sarcoidosis began in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to 
reopen the claim of entitlement to service connection for 
sarcoidosis.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.1103 (1999).

2.  Sarcoidosis was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  In addition, certain chronic 
diseases, including sarcoidosis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309(a) (1999).

By decision entered in December 1994 the RO disallowed 
service connection for sarcoidosis.  The veteran was notified 
of that decision, and of his appellate rights, but did not 
initiate an appeal within one year.  See 38 C.F.R. § 20.302 
(1994).  As a result, his current claim of service connection 
may be considered on the merits only if new and material 
evidence has been received since the time of the last final 
disallowance.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & 
Supp. 1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (1999); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence available at the time of the RO's December 1994 
disallowance included the veteran's DD Form 214; his service 
medical records; a 1994 VA general medical examination 
report; a 1994 VA hospitalization record which showed a 
discharge diagnosis of sarcoidosis; and a November 1994 
medical opinion from D. Johnston, M.D., who noted that she 
had reviewed the service medical records and found no 
evidence of sarcoidosis.  The RO denied the claim because the 
service medical records did not show any complaints of or 
treatment for sarcoidosis.

Additional evidence has been received since the time of the 
RO's December 1994 denial.  This evidence includes copies of 
VA treatment records dated from 1995 to 1997; a written 
statement prepared by Dr. Humphrey, dated in July 1998, 
linking the veteran's current sarcoidosis to some of the 
veteran's in-service medical complaints, findings, and 
treatment; written statements from the veteran; and a 
transcript of sworn testimony offered by the veteran during a 
hearing held at the RO in July 1998.

The Board finds that this additional evidence, considered 
together with the evidence previously assembled, is 
sufficient to warrant reopening of the veteran's claim.  Most 
of the additional evidence is "new" in that it was not 
previously before the RO when the RO adjudicated the 
veteran's claim in December 1994.  Much of the "new" 
evidence is also "material," inasmuch as it provides 
further support for the diagnosis of sarcoidosis and 
indicates that some of the veteran's in-service medical 
complaints, findings, and treatment can be attributed to 
sarcoidosis.  New and material evidence having been 
submitted, the veteran is entitled to have his claim 
considered de novo.

In this regard, the Board notes first that the veteran's 
claim is well grounded.  He has a current diagnosis of 
sarcoidosis, and the record contains medical evidence which 
links the current diagnosis of sarcoidosis to medical 
complaints, findings and treatment in service.  See 
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  He has been given an opportunity to 
testify at a hearing, and the evidence relevant to the 
disposition of his claim has been properly developed.

Turning to the merits of the veteran's claim, the Board notes 
that review of the service medical records shows no diagnosis 
of sarcoidosis.  This disorder was first diagnosed of record 
in a VA inpatient treatment record dated in July 1994.  That 
record noted the veteran's history of a lung mass in service, 
noted that a recent chest X-ray had again showed a lung mass, 
and diagnosed sarcoidosis with an acid-fast bacillus positive 
smear.  Sarcoidosis has been consistently demonstrated since 
that time.  

In a July 1998 statement Dr. Humphrey indicated that he had 
reviewed the veteran's service medical records and found that 
there were symptoms while the veteran was on active duty that 
might have been attributable to sarcoidosis.  In his letter, 
Dr. Humphrey stated that a chest X-ray study performed in 
December 1984, while the veteran was on active duty, revealed 
right middle lobe and left perihilar area infiltrates.  A 
January 1988 chest X-ray study revealed a right lower lobe 
infiltrate and/or pneumonia.  Dr. Humphrey further noted that 
the veteran was seen on several occasions in service for skin 
rashes and pruritus and was given a diagnosis of pruritic 
folliculitis, acne and atrophic dermatitis, with sarcoidosis 
being a likely diagnosis for these skin disorders.  Dr. 
Humphrey concluded with an opinion that the veteran's present 
sarcoidosis was related to the earlier complaints that the 
veteran had while on active duty.  

The Board finds that the evidence supports an award of 
service connection for sarcoidosis.  In the present case, 
there are two medical opinions of record which speak to the 
etiology of the veteran's sarcoidosis.  Given the somewhat 
contradictory nature of the evidence, it is the Board's task 
to determine the relative probative weight, if any, to be 
given to each of these two opinions.  This is so because, 
although service connection can be awarded for a disorder 
under circumstances where, after careful consideration of all 
procurable and assembled data, there exists a "reasonable 
doubt" as to the service origin of the disorder in question, 
see 38 C.F.R. § 3.102 (1999) (defining "reasonable doubt" 
in terms of "an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim").

The first opinion, noted above, is a November 1994 statement 
by a VA physician, Dr. Johnston, who simply wrote that she 
had reviewed the claims folder and that she had determined 
that "[t]he service medical records do not have any evidence 
of sarcoidosis . . . present in them."  She provided no 
additional support for her statement.  The second opinion, 
provided in July 1998 by Dr. Humphrey, indicated that the 
veteran's sarcoidosis was related to his complaints in 
service.  The Board finds that Dr. Humphrey's opinion ought 
to be given more probative weight.  Unlike Dr. Johnston's, 
his opinion is not conclusory.  He indicated that he had 
reviewed the service medical records, and he discussed his 
underlying rationale using specific service medical records 
for support.  In particular, he identified positive findings 
on chest X-rays in service as well as in-service 
dermatological complaints.  Further, the Board finds that Dr. 
Humphrey's opinion is supported by the July 1994 VA 
hospitalization record which first diagnosed sarcoidosis.  
The July 1994 record implied that there was some connection 
between the veteran's history of a lung mass in service and a 
lung mass which had been shown on recent X-ray.

Under the circumstances, the Board is persuaded that the 
veteran has sarcoidosis which had its origin in service.  The 
evidence, at a minimum, gives rise to a reasonable doubt on 
the question.  38 C.F.R. § 3.102 (1999).  Service connection 
for sarcoidosis is therefore granted.


ORDER

Service connection for sarcoidosis is granted.  



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

